Title: Nicholas P. Trist to James Madison, 5 October 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                Thursday. 4. O’clock 1826. Ocr.
                            
                        
                        With a caution that my slowness and total inexperience in the duties of which the board of Visitors tender me
                            the discharge, will probably call for a full measure of indulgence; and with the grateful feelings which the mark of
                            confidence is calculated to inspire, I accept the opportunity of trying myself in the office of their Secretary.
                        In relation to the catalogue, as my motive in undertaking it was to gratify Mr Jefferson, I beg it may be
                            considered as work done by me for him, and as part of that gratuitously done by him for the Uny. The date of your note
                            leaving me in doubt whether your session will not terminate today, and the ride being a benefit rather than inconvenience,
                            I shall have the pleasure of seeing you at the Uny after dinner. With grateful and affectionate regard
                        
                            
                                Nich. Ph. Trist
                            
                        
                    